 ARMORED CAR CHAUFFEURS & GUARDS LOCAL820, ETC.225Armored Car Chauffeurs and Guards Local Union No. 820,Inter-national Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of AmericaandCharles T. O'DonohueandUnited States Trucking Corporation, Party in Interest.CaseNo. 2-CB-2621.December 0, 1963DECISION AND ORDEROn January 9, 1961, Trial Examiner David London issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged illthe complaint and recommending that the complaint be dismissed, asset forth in the attached Intermediate Report.Thereafter, the Gen-eral Counsel and the Charging Party filed exceptions to the Inter-mediate Report together with supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified herein.The Employer is in the business,inter aiia,of providing armoredcars and guards for transportation of cash and other valuables.Since1954 Respondent Union has been the collective-bargaining representa-tive of employees working on trucks in the armored car division. Thecollective-bargaining agreement in effect during the events hereinafterrelated contains a lawful union-security clause, but provides that itshall not be applicable "where it is necessary to use additional men forpeak work . . . ." The seniority provision of the contract definesthree categories of employees : regular, extra, and auxiliary.Thefirst two categories have seniority rights, the third does not.'Regularemployees are defined as those who are guaranteed 42 hours of workper week and are always available for work; extra employees are thosewho are available for work at all times but are not 'guaranteed 5 daysof work per week; auxiliary employees are those who have a place ofemployment elsewhere or who are not available for work at all timesduring the week or who do not possess the qualifications required bythe Employer for regular and extra employees.Section 2(E) of thecontract also provides :1Other provisions of the contract differentiate among the categories of employees in re-spect to benefits.Thus, auxiliary employees are not entitled to vacation benefits or paidholidays , auxiliary and extra employees working less than 3 days per week are grantedsickness and accident insurance only in amounts and for periods prescribed by Statestatute,whereas xegular and extra employees working more than 3 days each week receivemore liberal health- and life-insurance benefits145 NLRB No. 25734-070-64-vol 14516 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDAuxiliary employees shall have no right or claim to promotionto the category of regular or extra employees irrespective of anychange in their availability.The Charging Party, O'Donohue, had been a New York City firemanfor 20 years preceding his retirement on July 1, 1959. In June 1954,he had begun working for the Employer on a part-time basis as anauxiliary employee.Shortly after the commencement of his employ-ment with the Employer, O'Donohue signed an application for mem-bership in the part-time division of Respondent. In his applicationform he indicated approval of the following union resolution :Resolved,that a separate unit of Local 820 be established, to beknown as LOCAL 820, PART-TIME DIVISION, to include allmembers having'employment or business outside our craft or hav-ing a retired status, such members to pay only $25.00 initiation fee,to pay regular dues, and not to be eligible for any full-time em-ployment, and to conduct their affairs in all respects as a separateunit, subject to the By-laws and all rules and regulations ofLocal 820.On the eve of his retirement from the fire department, O'Donohueapplied to the Employer for full-time employment as a guard begin-ning July 1, 1959.A company official called his attention to the clausein the contract governing his situation (presumably section 2(E)quoted above), and told him to get clearance from Respondent, whichO'Donohue agreed to do.Apparently because of expressions of dis-satisfaction by other employees who believed that O'Donohue's promo-tion to a regular position would work to their disadvantage, Respond-ent refused to agree to a change in O'Donohue's status.Explainingthe reason for the refusal, Respondent wrote O'Donohue as follows :Since July 26, 1954, you have been and still are employed as anauxiliary employee of Local 820 Part-Time Division.Your jobrights like the job rights of all others pare covered by the collectivebargaining agreement.This collective bargaining agreementstates under Section (2) paragraph (E) "Auxiliary employeesshall have no right or claim to promotion to the category ofregular or extra employees irrespective of any change in theiravailability."Under this collective bargaining agreement, theexecutive board of the Armored Car Chauffeurs and Guards LocalUnion 820, cannot make any change in your status.Respondent also informed the Employer that the contract did not per-mit a change in O'Donohue's status and requested that he not receivemore work than he had in the past. The Employer has rejected Re-spondent's demand and has employed O'Donohue as a regular em-ployee stating that it is the sole judge of whom it may hire for anyjob category. ARMOREDCAR CHAUFFEURS & GUARDS LOCAL820, ETC.227The General Counsel contends that Respondent has violated Section8(b) (1) (A)and (2)of the Act by:(1)Maintaining in effect an arrangement or understanding withthe Employer whereby auxiliary employees are required to pay initia-tion feesand dues to Respondent as a condition of employmentnotwithstanding (a) the absence of a valid agreement requiring mem-bership in Respondent as a condition of employment, and (b) theineligibilityof auxiliary employees for regular membership inRespondent.(2)Attempting to cause the Employer to deny regular employmentto O'Donohue because he was not a regular member of Respondent.The Trial Examiner rejected these allegations and recommendedthat the complaint be dismissed.We agree with him.1.(a)Coverage of the contract:The collective-bargaining con-tract in issue covers "all...employees working on trucks ...."The union-security clause extends to "any person in the class abovementioned..."except that"where it is necessary to use additionalmen for peak work, men hired for that purpose shall not be requiredto join the Union, for unanticipated emergencies the Employer mayutilize men obtained from any source,which men shall not be requiredto join the Union."The General Counsel contends that auxiliaryemployees are employed for "peak work" and therefore by the expressterms of the contract are excluded from the coverage of the union-security clause.As evidence to support this construction, he pointsto the fact that the checkoff provisions of the agreement do not applyto auxiliary employees.We reject the construction placed on the union-security clause bythe General Counsel.The evidence is overwhelming that both Re-spondent and the Employer consider that auxiliary employees arecovered by the union-security clause.Thus, the Respondent regularlynotifies the Employer of dues delinquency by auxiliary employees, randthe Employer in turn notifies the employees of the delinquency andthe need for payment. The fact that regular and extra employees havetheir dues checked off,whereas auxiliary employees pay their duesdirectly to Respondent,is of no significance.Apparently the differ-ent payment practice is attributable to the circumstance that earningsof auxiliary employees may be irregular although their obligation topay dues is not.During the course of this dispute neither O'Donohuenor the Employer ever contended that the union-security clause wasinapplicable to the former.And at no time has O'Donohue refused topay or the Respondent to receive the former's regular dues as a memberof the latter.According to the understanding of the parties as ex-pressed in the practice, the union-security exception for men hired for"peak work"or for "unanticipated emergencies"applies to casual andnot to auxiliary employees. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Eligibility of auxiliary employees for membership in Respond-ent:The General Counsel further argues that even if the union-security provision is interpreted as requiring auxiliaries to becomeand remain members of Respondent Local 820, enforcement thereofto require their membership in the part-time division would be unlaw-ful.To support this argument lie refers to the first proviso of Section8(a) (3) which permits a union-security agreement if the "labor or-ganization is the representative of the employees as provided in Section9 (a). . . ." From this he apparently deduces that, as the bargainingagent, Respondent Local 820 cannot require membership in the part-time division, in compliance with the union-security clause, since themembers of that division are not "unqualified members of Local 820,"and, therefore, the union-security clause is illegal as applied to theauxiliary employees.The Board as a general proposition has no authority to police theinternal affairs of labor unions.'The proviso to Section 8(b) (1) (A)specifically provides:That this paragraph shall not, impair the right of a labor organi-zation to prescribe its own rules with respect to the acquisition orretention of membership therein.This limitation means, according to the courts and the legislative his-tory, that labor organizations may "enforce their internal policiesupon their membership as they see fit." 3 It is only to the extent thata labor organization seeks to impair an employee's protection under theAct on the basis of noncompliance with those regulations that the mat-ter becomes a concern of the Board.' Accordingly, we find no basisfor holding illegal the union-security agreement in this case which byits terms conforms with all the requirements of the statute.2.Attempt to cause denial of employment to O'Donoltue:The Gen-eral Counsel asserts that Respondent sought to prevent O'Donohue'semployment as a regular employee because he had been denied fullmembership in Respondent, and that the reliance on section 2(E) ofthe contract was a pretext.The Trial Examiner rejected this argu-ment and found as a fact that Respondent's objection to the hiring ofO'Donohue as a regular employee was motivated by its desire to en-2Nassau and Suffolk Contractors'Association,118 NLRB 174. Title I of the Labor-Management Reporting and Disclosure Act of 1959 contains a bill of rightsfor membersof labor organizations and provides for civil enforcement of those rights in the Federaldistrict courts.8 American Newspaper PublishersAssociation v. N L R B ,193 F. 2d 782, 806(C A. 7),affd. 345 U.S 100; Legislative History of the Labor-Management Relations Act, 1947,pp. 1097, 1141, 1142, 1420.4N.L RB. v. Philadelphia Iron Works,211 F. 2d 937,941 (C.A. 3) ;Union Starch &Refining Co v. NLRB ,186 F. 2d 1008, 1012-1013(C A 7), cert. denied 342 U.S 815,The Babcock&Wilcox Company,110 NLRB 2116,2132-2133;National Lead Company,106 NLRB 545,547.See alsoMoynahan v Pari-Mutuel Employees Guild,317 F. 2d209 (C A. 9). ARMORED CAR CHAUFFEURS & GUARDS LOCAL 820, ETC.229force section 2(E) of the collective-bargaining agreement with theEmployer.We believe that the weight of the evidence supports thisfinding of the Trial Examiner.When O'Donohue applied to the Employer for a regular job, bothhe and the Employer acknowledged that there was a contract ob-stacle to his employment and that a "clearance" or waiver would haveto be obtained from Respondent. In an attempt to obtain this "clear-ance," O'Donohue applied for regular membership in Respondent. Itis clear that both O'Donohue and Respondent understood that if theregular membership was granted, then Respondent would therebywaive the contract objection to his employment and vice versa.Re-spondent refused to grant him regular membership and therefore towaive section 2(E) of the contract.The reason for Respondent's re-fusal, given to both O'Donohue and the Employer, was that the con-tract provided that "Auxiliary employees shall have no right or claimto promotion to the category of regular or extra employees irrespec-tive of any change in their availability."The General Counsel has not brought forth evidence sufficient toestablish that this professed reason was a pretext.O'Donohue was amember in good standing of Respondent's part-time division.Thereseems to have been no preexisting antagonism between him and theleadership of Respondent.Respondent's attempt to deny regular em-ployment was therefore not motivated by any desire to discriminateagainst him because of union considerations.'The fact that section2(E) had its origin, or has a substantial counterpart, in a union resolu-tion does not make it unlawful.'As included in the contract, it dealswith a condition of employment-promotion-on a. basis unconnectedwith union loyalty, membership, or obligation, and therefore is lawful.Further, Respondent was seeking to enforce the lawful contract pro-vision, as it had a right to do, against O'Donohue.Nor can it be said that in incorporating section 2 (E) in its collective-bargaining contract with the Employer, Respondent was guided byarbitrary or irrelevant considerations, inconsistent with its duty fairlyto represent all employees in the bargaining unit .7A contract provi-sion which seeks to restrict the transfer of employees from one cate-gory to another is, at least presumptively, within that "wide range of'Millwrights' Local Union 1102, Carpenters (Planet Corp ),144 NLRB 690;DaughertyCompany, Inc,112 NLRB 986.6 SeeN.L R B v News Syndicate Company,365 U S. 695 ;Honolulu Star Bulletin vNLRB ,274 F. 2d 567 (C.A.D C) ;N.L.R.B. v. Furriers Joint Council,224 F. 2d 78, 80(CA. 2) ;Daugherty Company, Inc., supra; Local 450 International Union of Electrical,Radio & Machine Workers (Sperry Gyroscope Co ),128 NLRB 682.7 Cf.Miranda Fuel Company, Inc,140 NLRB 181 (Chairman McCulloch and MemberFanning dissenting). In accord with their dissent in that case, Chairman McCulloch andMember Fanning do not rely for the finding of no violation here on any criteria whichjudge the Respondent's action in terms other than those of encouragement of union mem-bership or loyalty, the acknowledgment of union authority, or the performance of unionobligations. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasonableness . . . allowed a statutory bargaining representative inserving the unit it represents," especially where, as here, there is noevidence that in insisting upon this contract provision Respondentacted other than in complete good faith and honesty of purpose exer-cising itsdiscretion.'Accordingly, we find that in seeking to administer the contract asto O'Donohue, Respondent did not violate Section 8(b) (1) (A) or(2) of the Act.We shall, therefore, dismiss the complaint.[The Board dismissed the complaint.]MEMBER JENKINStook no part in the consideration of the aboveDecision and Order.sFord Motor Co. v. Huffman,345U.S. 330,338.Accord:Aeronautical Lodge v.Campbell,337 U.S. 521;Local357,International Brotherhood of Teamsters, etc v.NL.R.B.(Los Angeles-SeattleMotor Express),365 U.S 667;Britt v. Trailmobale,179F. 2d 564 (C.A.6) ; Mtillwright8' Local Union 1102,Carpenters(Planet Corp.),supraINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge, and an amended charge,filed against Armored Car Chauffeurs andGuards Local Union No. 820, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,hereafter called the Union, the GeneralCounsel issued an amended complaint dated April 18, 1960, alleging that the Unionhas engaged in and is engaging in unfair labor practices affecting commerce withinthe meaning of Section 8(b)(1)(A)and 8(b)(2) of the National Labor RelationsAct, as amended 61 Stat.136, herein called the Act.In substance, the amended complaint alleges that since on or about January 27,1959, the Union has maintained in effect and enforced an agreement,arrangement,practice, and understanding with United States Trucking Corporation,hereafter calledthe Company,whereby auxiliary employees of the latter have been and are requiredto pay initiation fees and dues and other fees to the Respondent Union as a conditionof employment notwithstanding the absence of any valid agreement requiring member-ship in the Union as a condition of employment,and notwithstanding the ineligibilityof auxiliary employees for regular membership in the Union.The amended com-plaint further alleges that on or about June 25 and July 6, 1959,and at all timessince those dates, the Union required and/or instructed,and continues to requireand instruct,the Company to refuse regular employment to Charles O'Donohue be-cause he was not a regular member of the Union.By its answer duly filed, theUnion denied the commission of any unfair labor practice.Pursuant to due notice, a hearing was held before Trial Examiner David LondoninNew York,New York, on July 11 and 12, 1960. All parties to the proceedingwere represented at the hearing and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence pertaining tothe issues.Since the close of the hearing,a brief has been received from the Unionwhich has been duly considered.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.COMMERCEAt all times relevant herein,the Company has maintained its principal office andplace of business in the city of NewYork, New York,and at various other places ofbusiness,warehouses,and other facilities in the States of NewYork,New Jersey,and Massachusetts,and has been continuously engaged at said places of businessand facilities in providing and performing armored car trucking and general truck-ing services and related services. ARMOREDCAR CHAUFFEURS & GUARDS LOCAL820,ETC.231During the year prior to the commencement of this proceeding, the Company, inthe course and conduct of its business operations, caused to be purchased, transferred,and delivered to its places of business in New York State, gasoline, tires, armoredcars, and other goods and materials, valued at an amount in excess of $500,000, ofwhich goods and materials having a value in excess of $50,000 were transported tosaid places of business in interstate commerce directly from States of the UnitedStates other than the State of New York, or were received from other enterpriseslocated in the State of New York, which other enterprises had received the said goodsand materials in interstate commerce from States other than the State of New York.During the year preceding the commencement of this proceeding, the Employer,in the course and conduct of its business operations, performed services valued atan amount in excess of $500,000, of which, services valued at in excess of $250,000were performed in States other than the State of New York, wherein the Companyis located, or were performed for various enterprises located within the State ofNew York, each of which enterprises annually produces and ships goods havinga value in excess of $50,000 out of the State of New York, or were performed forvarious banks and other instrumentalities and channels of commerce, each of whosegross revenues are in excess of$500,000 per annum.I find that the Company is, and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDRespondent Union is a labor organization within the meaning of Section 2(5) oftheAct.M. THE ALLEGED UNFAIRLABOR PRACTICESCharles T. O'Donohue, the Charging Party herein, had, for approximately 20 yearsprior to July 1, 1959,beensteadily engagedas a full-timeemployee of the New YorkCity fire department.On July 1, 1959, be became eligible for, and went into, retire-ment from thatpositionand becamea pensionerof the fire department.From andafter June 1954, in orderto supplement his income,O'Donohue obtained part-timeemployment with the Companyasan auxiliaryemployee for service on its armoredvehicles.Auxiliary employees of the Company receive employment only after regu-lar and extra employees are assigned.In June 1954, and ever since, the Company and the Union have maintained ineffect a collective-bargaining agreement wherein the Company recognized the Unionas the solecollective-bargaining representative of all its employees working on trucksin the metropolitan areas of the city of New York, New York, and Newark, NewJersey.The contract contained a union-security agreement requiring membership inthe Union by all its employees as a condition of employment.The recorddisclosesthat at least since March 12, 1956, if not prior thereto, thecollective-bargaining agreements in effect between the Company and the Union alsocontained the following provisions:2.SeniorityA. The principle of seniority is to be observed and for that purpose it isrecognized that there are three categories of employees: Regular employees,extra employees and auxiliary employees.With respect to employment andlayoffs, regular employees shall have preference over extra employees andauxiliary employees.Auxiliary employees shall hold no seniority rights underthisagreement.Strict seniority shall apply within the category of regularand extra employees, i.e., junior employees shall be laid off before senior em-ployees and senior employees shall be rehired before junior employees.B. Regular employees are those employees who are guaranteed forty-two (42)hours of work in five (5) days per week and are available to work for the em-ployer at all times during the said week.The number of regular employees shallbe determined by the employer's minimum normal manpower requirementswhich may vary from time to time.C. Extra employees are those employees who are available to work for theemployer at all times during said week but are not guaranteed five (5) days ofwork per week.When three (3) or more days of work per week shall be regu-larly available to a single auxiliary employee, the employer shall add an extraemployee to its payroll.The decision as to whether three (3) or more days ofwork are regularly available shall be based on the employer's minimum normalmanpower requirements. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Auxiliary employees are those employees who have a place of employ-ment elsewhere or who are not available to work for the employer at all timesduring the week, or who do not possess the qualifications required by the em-ployer for regular and extra employees.E. Auxiliary employees shall have no right or claim to promotion to thecategory of regular or extra employees irrespective of any changeintheir avail-ability.[Emphasis supplied.]On July 26, 1954, O'Donohue signed an application for membership in the Union'spart-time division and agreed to be bound by the following resolution clearly printedon this application:ARMORED CAR CHAUFFEURS AND GUARDS LOCAL UNION No. 820PART-TIME DIVISIONResolutionResolved that a separate unit of Local 820 be established to be known asLocal 820, Part-Time Division,to include all members having employment orbusiness outside our craft or having a retired status, such members to pay only$25 initiation fee, to pay regular duesand not to be eligible for any full-timeemployment,and to conduct their affairs in all respects as a separate unit,subject to the bylaws and all rules and regulations of Local 820.[Emphasissupplied.]O'Donohue'sapplication in the part-time division being accepted,he paid thepart-time division initiation fee of $251and he has since that time paid the samemonthly dues required of all other members of Local 820. Since June 1954,O'Donohue has been an auxiliary employee of the Company.On or about June 10, 1959,O'Donohue informed Michael O'Sullivan,"liaisondirector"for the Company, of his anticipated retirement from the fire departmentand asked O'Sullivan for full-time employment with the Company after July 1.O'Sullivan "pointed out to him that [they]had a clause in the contract"and askedhim if he was familiar with it and O'Donohue said that he was.O'Sullivan statedthat the Company did not want any "hassle,"and told him "to get clearance allaround from the Union" which O'Donohue agreed to do.He went to Shop StewardConniff and told him of his conversation with O'Sullivan.On or about June 25, 1959,O'Donohue received the following letter from theUnion's recording secretary.JUNE 25, 1959.CHARLES T.O'DONOHUE,81 Carleton Terrace,Stewart Manor,Long Island.DEAR SIR, Since July 26, 1954, you have been and still are employed as anauxiliary employee of Local 820 Part-Time Division.Your job rights like thejob rights of all others are covered by the collective bargaining agreement.This collective bargaining agreement states under Section(2) paragraph (E)"Auxiliary employees shall have no right or claim to promotion to the categoryof regular or extra employees irrespective of any change in their availability."Under this collective bargaining agreement, the executive board of theArmored Car Chauffeurs and Guards Local Union 820, cannot make anychange inyourstatus.Fraternally yours,(S)ROBERTJ.RELAY,RecordingSecretary.On July6, 1959,Shop Steward Murphy informed O'Sullivan that"O'Donohue isnot to get any more work than he did in the past; that his status hadn't changed anyand he remains as is," andthat O'Donohue's demand "was turned down due to theclause in the contract."Ever sincethe date ofits letter, the Union has frankly andopenly insisted upon the enforcement of its collective-bargaining agreement with theCompany that auxiliaryemployees are not eligible for employment as regularsirrespectiveof any change in their availabilityand has so advised theCompany.Notwithstanding the position takenby theUnion and the provision under theexisting agreementthat "auxiliary employees shall hold no seniority rights," O'Sullivan1 The initiation fee for membership In Local 820 Is $150 ARMORED CAR CHAUFFEURS S. GUARDS LOCAL 820,ETC.233testified that he posted O'Donohue's name on the seniority register of regular em-ployees as of July 1, 1959, and that he continues to enjoy "full seniority" as of thatdate over regular employees hired after that date.O'Sullivan further testified thatthe Company has "paid no attention" to the contention of the Union, and thatO'Donohue has been "given regular employment" (as distinguished from sporadicemploymentas anauxiliary employee)sinceJuly 1, 1959.Concluding FindingsAs previously indicated, the amended complaint alleges that the Union has main-tained in effect and enforced an agreement, arrangement, practice and understandingwith the Company whereby auxiliary employees have been and are required to payinitiation fees and dues and other fees to the Union as a condition of employmentnotwithstanding the absence of any valid agreement requiring membership in theUnion as a condition of employment. To sustain that allegation, the General Counselin his closing argument contended "that the union-security provision of the contractdoes not require auxiliaries to be members of the Union." There is no merit to thiscontention.The agreement in effect during all times relevant herein specifically requires that,in order to obtain or maintain employment with the Company,allemployees coveredby the agreement-regular, extra, and auxiliary-must become members, of theUnion within the time prescribed by the proviso to Section 8(a) (3) of the Act?The mere fact that the organizational structure of the Union provided for a part-timedivision or unit thereof is of no avail to the General Counsel. Section 8(b)(1)(A)of the Act, the very section which he contends has been violated by the conductunder consideration, contains the proviso "that this paragraph shall not impair theright of a labor organization to prescribe its own rules with respect to the acquisitionor retention of membership therein."The same proviso, barring interference in theinternal affairs of the Union, also negates the contention of the General Counselthat the union-security provisions of the collective-bargaining agreement are voidbecause, as the complaint alleges, auxiliary employees are ineligible for "regular"membership in the Union.Nor is it material to the resolution of the present problem that the dues ofregular and extra employees are paid through a valid checkoff system while auxiliaryemployees pay their dues directly to the Union.The importance of this factor is thatall three categoriesare, by a valid contract provision, required to pay dues to theUnion in order to maintain their union membership and their jobs.The method ofpayment has no significance.Also without merit is the contention that the Union required and instructed theCompany, on and after June 25, 1959, "to refuse regular employment" to O'Dono-hue because he "was not a regular member of the Union." 3 Instead, I find that theUnion's objection to the hiring of O'Donohue as a "regular" employee on and afterJuly 1 was motivated solely by its desire to enforce the provision of its collective-bargaining agreement with the Company by which it was agreed that "auxiliary em-ployees shall have no right or claim to promotion to the category of regular orextra employees irrespective of any change in their availability."Indeed, O'Sullivan, who had authority to hire, and who was a personal friend of,and anxious to give, O'Donohue regular employment, realized immediately whenO'Donohue broached the subject to him on or about June 10 that the clause in thecollective-bargaining agreement stood as a barrier to his request.Thus, O'Sullivan,according to his own testimony, at that time "pointed out to him that [the Company]had a clause in the contract and asked him if he were familiar with it, and he saidyes."O'Sullivan then suggested that he "get clearance all around," i.e., a waiverof the contract provision.On the entire record, it must be inferred and concludedthat O'Sullivan's reference to the "clause in the contract" could have reference onlyto the provision making auxiliary employees ineligible for employment as regulars.The Union was, of course, under no obligation to grant such clearance or waiver.2 The collective-bargaining agreements between the Union and the Company, effective atleast since March 12, 1956, contain the following union security provision: "1. B. The em-ployer agrees in the future not to employ or to retain in its employany person ...whoshall not be, or shall not become a member of the Union on and after thirty-one (31) daysfrom the date of hiring or from the effective date of this agreement, whichever is later"3 O'Donohue was then a member of the Union, albeit of the part-time division thereof 234DECISIONSOF NATIONALLABOR RELATIONS BOARDNo attack is, or could be, made on the validity of the contract provision underconsideration.Admittedly, that provision interposes a block to the desire ofauxiliaries to become regular employees.But, because auxiliaries are thus beinginjured, it does not follow that their statutory rights are thereby infringed.Theauxiliaries have no statutory right to become regular employees.They have onlythe right, as any other applicant for employment, not to be "discriminated against"within the specific meaning of that term as used in the Act.As the Supreme Courtmade clear inRadio Officers' Union, etc. v. N.L.R.B.,347 U.S. 17, the Act does notoutlaw discrimination in employment as such, "only such discrimination as en-courages or discourages membership in a labor organization is proscribed."The Supreme Court has recognized and approved the existence of collective-bargaining agreements which accord different rights and benefits to different classifica-tions of employees.Thus, inFord Motor Company v. Huffman,345 U.S. 330, theCourt said:Inevitably differences arise in the manner and degree to which the terms of anynegotiated agreement affect individual employees and classes of employees.The mere existence of such differences does not make them invalid. The com-plete satisfaction of all who are represented is hardly to be expected.A widerange of reasonableness must be allowed a statutory bargaining representativein serving the unit it represents, subject always to complete good faith andhonesty of purpose in the exercise of its discretion.Compromises on a temporary basis, with a view to long-range advantages, arenatural incidents of negotiation.Differences in wages, hours and conditions ofemployment reflect countless variables.Seniority rules governing promotions,transfers, layoffs and similar matters may, in the first instance, revolve aroundlength of competent service.Variations acceptable in the discretion of bargain-ing representatives, however,may well include differences based upon suchmatters as the unit within which seniority is to be computed, the privilegesto which it shall relate, the nature of the work, the time at which it is done,the fitness, ability or age of the employees, their family responsibilities, injuriesreceived in course of service, and time or labor devoted to related publicservice ... .Similar views were expressed by a court of appeals recently inN.L.R.B. v. MirandaFuel Co.,284 F. 2d 861 (C.A. 2), wherein the court stated: "Provisions for senioritystated in a collective bargaining agreement and depending on objective criteria . . .do not give improper authority to a union to encourage union membership ordiscriminate against individual employees" in violation of the Act?All this presupposes, as I must in the absence of any evidence to the contrary, thatthe contractual provision pertaining to the prohibition against the right of auxiliariesto achieve employment as regular employees gives effect to an honest and lawfuldesire for the protection of the interests of both the Company and the Union.5The burden rests on the General Counsel to establish by a preponderance of theevidence that its purpose or effect was unlawful and this he has failed to do.No testi-mony was offered to establish, or from which it could be inferred, that either thepurpose or effect of this provision was to encourage membership in the Union In-deed, as has previously been found, O'Donohue was already a member of the Union.Upon the basis of the foregoing findings of fact, I make the following:CONCLUSIONS OF LAW1.United States Trucking Corporation is engaged in commerce, and in activitiesaffecting commerce, within the meaning of Section 2(6) and (7) of the Act.2. The Union has not engaged in unfair labor practices as alleged in the complaint.RECOMMENDATIONI recommend that the complaint be dismissed in its entirety.4 Of interest also, and to the same effect, though not binding on him, are the Administra-tiveDecisions of the General Counsel in Case No. 1014, 34 LRRM 1601, and Case No.F-441, 42 LRAM 13606The legitimate interests of both parties to the agreement which might be served bythe provision under consideration are suggested by General Counsel's Exhibit No. 11.